DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.

Applicant’s amendments and arguments filed on 03 June 2020 have been fully considered and they are deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 was filed after the mailing date of the Notice of Allowance on 02 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for Examiner’s Amendment to the amendment filed 30 June 2020 was given by Mr. Iain McAusland (Reg. No. 37,980) in a telephone interview on September 3, 2020.

An examiner’s amendment to the amendment filed 30 June 2020 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A system for loading data in a multidimensional database environment, comprising: 
a computer that includes one or more microprocessors and memory; 
a multidimensional database server executing on the computer, wherein the multidimensional database server supports a hierarchical structure of data dimensions wherein the hierarchical data structure comprises a plurality of nodes each associated with a portion of the memory;
wherein the hierarchical structure of data dimensions is organized into a plurality of levels, each of the plurality of levels comprising a subset of the plurality of nodes;
wherein the hierarchical data structure comprises a plurality of leaf nodes, each leaf node being at a lowest level of the plurality of levels, and each leaf node being 
wherein the system is configured to iteratively load data for each particular leaf node of a plurality of leaf nodes by,
loading source data into memory associated with [[a]] said each particular leaf node of the plurality of leaf nodes, 
wherein, upon loading the source data into said each particular leaf node, the source data is aggregated to the one or more nodes of higher level, and
wherein, upon aggregating the source data to the one or more nodes of the higher level, the aggregated source data is stored in memory associated with the one or more nodes of higher level as a partial sum, and the source data loaded into said each particular leaf node is discarded from the memory associated with said each particular leaf node.

2. (Canceled) 

4. (Currently Amended) The system of claim 1, wherein the source data is loaded into said each particular leaf node via a middle tier associated with the multidimensional database, the middle tier providing access to the source data.

said each particular leaf node via a communication protocol between the multidimensional database and the source data.

6. (Currently Amended) The system of claim 1,
	wherein prior to discarding the source data loaded into said each particular leaf node of the plurality of leaf nodes, the source data is loaded into a second leaf node of the plurality of leaf nodes, the second leaf node being associated with two or more nodes of a higher level; 
	wherein, upon loading the source data into the second leaf node, the source data is aggregated to a first of the two or more nodes of higher level associated with the second leaf node; and
wherein upon aggregating the source data to the first of the two or more nodes of the higher level associated with the second leaf node, the source data at the second leaf node is maintained.


8. (Currently Amended) A method for loading data in a multidimensional database environment, comprising: 
 	providing, at a computer that includes one or more microprocessors and memory, a multidimensional database server executing on the computer, wherein the multidimensional database server supports a hierarchical structure of data dimensions 
organizing the hierarchical structure of data dimensions into a plurality of levels, each of the plurality of levels comprising a subset of the plurality of nodes, and wherein the hierarchical data structure comprises a plurality of leaf nodes at a lowest level of the plurality of levels, each leaf node being associated with one or more nodes of a higher level, wherein such association comprises metadata;
	iteratively loading [[a]] source data into [[a]] each particular leaf node of the plurality of leaf nodes by,
loading source data into memory associated with said each particular leaf node of the plurality of leaf nodes, 
 aggregating the source data from said each particular leaf node one or more nodes of higher 
storing the aggregated source data in memory associated with the one or more nodes of the higher level as a partial sum, and
 discarding the source data from the memory associated with said each particular leaf node.

9. (Currently Amended) The method of claim 8, further comprising:
loading the source data into said each particular leaf node via a middle tier associated with the multidimensional database, the middle tier providing access to the source data.
 


11. (Currently Amended) The method of claim 8, further comprising 

12. (Currently Amended) The method of claim 8, further comprising directly loading the source data into said each particular leaf node via a communication protocol between the multidimensional database and the source data.

13. (Currently Amended) The method of claim 8, wherein:
prior to discarding the source data loaded into said each particular leaf node of the plurality of leaf nodes, the source data is loaded into a second leaf node of the plurality of leaf nodes, the second leaf node being associated with two or more nodes of a higher level; 
	wherein, upon loading the source data into the second leaf node, the source data is aggregated to a first of the two or more nodes of higher level associated with the second leaf node; and
wherein upon aggregating the source data to the first of the two or more nodes of the higher level associated with the second leaf node, the source data at the second leaf node is maintained.



15. (Currently Amended) A non-transitory computer readable storage medium having instructions thereon for loading data in a multidimensional database environment, which when read and executed cause a computer to perform steps comprising:
providing, at the computer that includes one or more microprocessors and memory, a multidimensional database server executing on the computer, wherein the multidimensional database server supports a hierarchical structure of data dimensions wherein the hierarchical data structure comprises a plurality of nodes each associated with a portion of the memory;
organizing the hierarchical structure of data dimensions into a plurality of levels, each of the plurality of levels comprising a subset of the plurality of nodes, and wherein the hierarchical data structure comprises a plurality of leaf nodes at a lowest level of the plurality of levels, each leaf node being associated with one or more nodes of a higher level, wherein such association comprises metadata;
	iteratively loading [[a]] source data into [[a]] each particular leaf node of the plurality of leaf nodes by,
	aggregating the source data from said each particular leaf node to one or more nodes of higher level,
	storing the aggregated source data in memory associated with the one or more nodes of the higher level as a partial sum, and
said each particular leaf node.

17. (Canceled). 

18. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the steps further comprise:
loading the source data into said each particular leaf node via a middle tier associated with the multidimensional database, the middle tier providing access to the source data.

19. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the steps further comprise:
loading the source data directly into said each particular leaf node via a communication protocol between the multidimensional database and the source data.

20. (Currently Amended) The non-transitory computer readable storage medium of claim 19,
	wherein prior to discarding the source data loaded into said each particular leaf node of the plurality of leaf nodes, the source data is loaded into a second leaf node of the plurality of leaf nodes, the second leaf node being associated with two or more nodes of a higher level; 

wherein upon aggregating the source data to the first of the two or more nodes of the higher level associated with the second leaf node, the source data at the second leaf node is maintained.

Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18-20 and renumbered as claims 1-17 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, Applicants particular method and associated systems of the system is configured to iteratively load data for each particular leaf node of a plurality of leaf nodes by, loading source data into memory associated with said each particular leaf node of the plurality of leaf nodes, wherein, upon loading the source data into said each particular leaf node, the source data is aggregated to the one or more nodes of higher level, and wherein, upon aggregating the source data to the one or more nodes of the higher level, the aggregated source data is stored in memory associated with the one or more nodes of higher level as a partial sum, and the source data loaded into said each particular leaf node is discarded from the memory associated with said each particular leaf node, was not disclosed by, 

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

The following prior art are noted by the Examiner:

Hopeman, Albert A., et al (U.S. 2002/0194163) – is directed to aggregating sparse data in a multidimensional array by using a composite join hierarchy created by segmenting the data so that each segment of the hierarchy processed is smaller and more likely to fit in memory. However, the limitations of upon aggregating the source data to the one or more nodes of the higher level, the aggregated source data is stored in memory associated with the one or more nodes of higher level as a partial sum, and the source data loaded into said each particular leaf node is discarded from the memory associated with said each particular leaf node, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Ohata, Hideo, et al (U.S. 5,894,857) – is directed to a multi-dimensional data management method in a database management system, where a collection of members constituting each dimension is grouped and page indexes constituted by entries corresponding to combinations of member groups of each dimensions are assigned to a memory unit. However, the limitations of upon aggregating the source data to the one or more nodes of the higher level, the aggregated source data is stored in memory associated with the one or more nodes of higher level as a partial sum, and the source data loaded into said each particular leaf node is discarded from the memory associated with said each particular leaf node, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 12, 2021